SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

481
CA 12-02029
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, VALENTINO, AND WHALEN, JJ.


DIANE P. LASKEY, PLAINTIFF-RESPONDENT,

                      V                                           ORDER

DOUGLAS P. LASKEY, DEFENDANT-APPELLANT.


MUSCATO, DIMILLO & VONA, L.L.P., LOCKPORT (A. ANGELO DIMILLO OF
COUNSEL), FOR DEFENDANT-APPELLANT.

BRANDT, ROBERSON & BRANDT, P.C., LOCKPORT (THOMAS H. BRANDT OF
COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Niagara County (Frank
Caruso, J.), entered March 12, 2012. The order, among other things,
granted the motion of plaintiff for equitable distribution of
defendant’s pension.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs (see Burns v Burns, 84 NY2d 369,
376-377).




Entered:    April 26, 2013                      Frances E. Cafarell
                                                Clerk of the Court